             Case 1:19-cv-09227-LLS Document 6 Filed 02/23/20 Page 1 of 3
                                                                         1540 Broadway
                                                                         23rd Floor
                                                                         New York, NY 10036

                                                                         646.927.5500 main
                                                                         646.927.5599 fax



                                                                        August T. Horvath
                                                                        646-927-5544
February 23, 2020


Via ECF
Honorable Louis L. Stanton, U.S.D.J.
U.S. District Court for the Southern District of New York
500 Pearl Street, Courtroom 21C
New York, NY 10007

        Re:         Steele v. Wegmans Food Markets, Inc., Case No. 1:19-cv-9227-LLS

Dear Judge Stanton:

        We represent defendant Wegmans Food Markets, Inc., which intends to move to dismiss
the Complaint in this matter. We write to request a pre-motion conference regarding Wegmans’
intended motion. While we are aware that the Court’s individual rules exempt motions to
dismiss in lieu of an answer from the general requirement for pre-motion conferences, we
believe that such a conference would serve the interests of judicial and party efficiency in this
instance. In our extensive dealings with Plaintiffs’ counsel in other cases, we have found that
they invariably respond to an initial motion to dismiss or pre-motion conference request by
amending their complaint, rather than opposing the motion. This is their right under Fed. R.
Civ. P. 15(b), but it has the effect of mooting the initially filed moving brief and requiring the
resetting of any briefing schedule that has been ordered, and then the preparation of a second
motion to dismiss the amended complaint. Rather than having to file a full brief at this stage,
only to have it mooted, Wegmans respectfully requests: (1) that the Court grant Wegmans’
request for a pre-motion conference; (2) that the Court deem Wegmans to have served a
responsive pleading as of today, activating Plaintiffs’ Rule 15(b) right to amend their
Complaint; and (3) that the Court set a briefing schedule taking into account that Plaintiffs are
expected to amend their Complaint. If Plaintiffs, counter to their usual practice, do not elect to
amend their Complaint, then Wegmans requests an extension of time through Friday, February
28, to file a full motion and brief. The grounds for Wegmans’ intended motion are summarized
below.

I.      Plaintiffs’ Claims Are Preempted by the Food, Drug & Cosmetics Act

         The right to enforce the Food, Drug & Cosmetics Act (FDCA) rests exclusively with the
Food and Drug Administration. See 21 U.S.C. § 337(a); PDK Labs, Inc. v. Friedlander, 103
F.3d 1105, 1113 (2d Cir. 1997) (there can be no private cause of action if a plaintiff's “true goal
is to privately enforce alleged violations of the FDCA”); Verzani v. Costco Wholesale Corp.,
No. 09-cv-2117, 2010 WL 3911499 (S.D.N.Y. Sept. 28, 2010) (“The FDCA lacks a private
right of action and therefore [a plaintiff] cannot rely on it for purposes of asserting a state-law
consumer claim under G.B.L. § 349”), aff’d, 432 Fed. Appx. 29 (2d Cir. 2011). There could not
be a better example than this Complaint of a case where “a plaintiff's true purpose is to enforce
 ATTORNEYS AT LAW                                 BOSTON | NEW YORK | PARIS | WASHINGTON | FOLEYHOAG.COM


B5059074.1
         Case 1:19-cv-09227-LLS Document 6 Filed 02/23/20 Page 2 of 3
Honorable Louis L. Stanton, U.S.D.J.
February 23, 2020
Page 2

federal regulations, masquerading as a state-law claim.” In re Trader Joe's Tuna Litig., 289 F.
Supp. 3d 1074, 1086 (S.D. Cal. 2017) (dismissing New York G.B.L. §§ 349-350 claims). The
vast majority of the Complaint consists of an extensive, though flawed, discussion of the FDCA
and its regulations, with no fewer than 49 citations to the relevant parts of the Code of Federal
Regulations. Conclusory allegations aside, no basis other than FDCA non-compliance is
alleged for any deception in the labeling of Wegmans’ private label ice cream products.

         Plaintiffs’ takeaway from dozens of pages of discussion of FDA regulations is that just
one phrase on the label of Wegmans’ products “vanilla ice cream” – is required by FDA
regulations to have one word inserted – “flavored” after “vanilla” – based on Plaintiffs’
assumptions, again informed by their interpretation of FDA regulations, about the contents of
the products. Comp. ¶ 32. Plaintiffs’ FDCA analysis is incorrect, but that is beside the point.
The preemption provisions of the FDCA were enacted specifically to prevent parties from
litigating FDA regulatory compliance under the guise of general, state-law deceptive practices
claims, as Plaintiffs seek to do here. Plaintiffs’ claims should be dismissed as preempted.

II.     The “Vanilla” Labeling Is Not Plausibly Deceptive to Reasonable Consumers

        To prove conduct is materially misleading as required under General Business Law
§§ 349 and 350, a plaintiff must demonstrate that “a reasonable consumer acting reasonably
under the circumstances” would be misled. Orlander v. Staples, Inc., 802 F.3d 289, 300 (2d
Cir. 2015). A court may determine as a matter of law that an allegedly deceptive practice would
not have misled a reasonable consumer. See Fink v. Time Warner Cable, 714 F.3d 739, 741 (2d
Cir. 2013). Although dismissal of false-advertising cases on this ground was once rare, a recent
rash of meritless lawsuits has created a growing body of Rule 12 case law in this Circuit
dismissing challenges to advertising claims because they would not deceive reasonable
consumers. See, e.g., Sarr v. BEF Foods, No. 18-cv-6409-ARR, 2020 U.S. Dist. LEXIS 25594
(E.D.N.Y. Feb. 13, 2020) (dismissing case against a food label because it would not
communicate a misleading message to a reasonable consumer); Campbell-Clark v. Blue
Diamond Growers, No. 1:18-cv-5577-WFK (E.D.N.Y. Dec. 17, 2019) (dismissing allegations
that packaging for “nut and rice” crackers implicitly overstated their nut content); Reyes v.
Crystal Farms, No. 18-cv-2250-NGG-RML, 2019 U.S. Dist. LEXIS 125971 at *8-10 (E.D.N.Y.
July 26, 2019) (dismissing case against a claim of “made with real butter” on mashed potato
product because it would not communicate the absence of margarine to a reasonable consumer);
Davis v. Hain Celestial Group, Inc., 297 F. Supp. 3d 297, 334 (E.D.N.Y. 2018) (dismissing
claim against a claim of “cold-pressed” juice because it would not communicate to a reasonable
consumer that no processing after pressing had taken place).

        Plaintiffs’ claim that the omission of one word in one phrase has a dramatic impact on
consumer perceptions of the ingredients of the product, irrespective of what other claims and
disclosures appear on the product packing, is wholly implausible, when divorced from their
incorrect and preempted FDCA arguments. There is no plausible basis to believe that the
phrase “vanilla ice cream” is perceived by consumers to make the extreme ingredient claims
that Plaintiffs ascribe to it, and none is pled. No reasonable consumer would interpret the
products’ flavor designator as identifying the exclusive botanical source of all flavoring in the
products. Plaintiffs also allege no plausible basis why a reasonable consumer, otherwise




B5059074.1
         Case 1:19-cv-09227-LLS Document 6 Filed 02/23/20 Page 3 of 3
Honorable Louis L. Stanton, U.S.D.J.
February 23, 2020
Page 3

satisfied with the taste of the ice cream, would care whether the taste comes exclusively from
vanilla bean extract or from other natural vanilla flavoring.

        In addition, Plaintiffs provide no basis for alleging that any of the vanilla taste in the
products comes from any source other than natural vanilla flavor, other than a convoluted and
self-contradictory interpretation of the products’ ingredient declarations. The obvious inference
from the ice creams’ ingredient statement is that the vanilla taste is supplied by natural vanilla
flavor and that other flavor elements are supplied by other natural flavorings.

III.    Plaintiffs Do Not Have Standing to Seek Injunctive Relief

         Plaintiffs lack standing to seek preliminary or permanent injunctive relief because they
fail to allege any likelihood that they will be deceived in the future by the challenged
representations, and thus, fail to demonstrate any likelihood of continuing or future injury. See
Davis, 297 F. Supp. 3d at 338-339; Nicosia v. Amazon.com, Inc., 834 F.3d 220, 239 (2d Cir.
2016).

IV.     The Elements of Fraud, Negligent Misrepresentation, Warranty, and Unjust
        Enrichment Are Not Pled or Supported with Factual Allegations

        Essential elements of each of Plaintiffs’ secondary claims are absent from the facts that
they allege. Their fraud claim should be dismissed because they have not alleged facts that
“give rise to a strong inference of fraudulent intent,” Campaniello Imports, Ltd. V. Saporiti
Italia S.p.A., 117 F.3d 655, 663 (2d Cir. 1997). Plaintiffs’ negligent misrepresentation claim
should be dismissed because this cause of action requires a special relationship of trust to exist
between the parties, not present in an arm’s-length commercial transaction. Kimmell v.
Schaefer, 89 N.Y.2d 257, 263 (1996). Plaintiffs’ express warranty claim must be dismissed
because no expressly false statement, but only implied misrepresentations, are alleged.
Plaintiffs’ claim for breach of implied warranty of merchantability must be dismissed because
they do not allege Wegmans ice creams are unfit for their intended purpose. The unjust
enrichment claim should be dismissed because it is duplicative of the false advertising claims,
and an unjust enrichment claim is not available where it merely duplicates a contract or tort
claim, which has been held to include GBL false-advertising claims. See Reyes, 2019 U.S. Dist.
LEXIS 125971 at *15 (dismissing unjust enrichment claim that was duplicative of GBL
claims); Weisblum, 88 F. Supp. 3d at 296-97 (same); Bowring v. Sapporo U.S.A. Inc., 234 F.
Supp. 3d 386, 392 (E.D.N.Y. 2017) (same).

                                             Respectfully submitted,



                                             August T. Horvath




B5059074.1
